DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second elastic member configured to bias the first optical element and the second optical element in the optical axis direction due to reduction in distance between the first optical element and the second optical element.” However, it is unclear how the second elastic member should be constructed such that it biases the elements “due to reduction in distance between the first optical 
Claims 2-16 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 3 recites that “the second elastic member is configured to bias the first optical element and the second optical element, due to the reduction, in respective directions in which the first optical element and the second optical element are separated from each other.” However, as the first optical element and the second optical element are separated in the optical axis, it is unclear how they can be biased “in respective directions” in which they are separated from each other. It is unclear whether the claim is intended for the elements to be biased in opposite directions, different directions, or the same direction. For the purposes of examination, the claim will be interpreted as requiring that the elements be biased in opposite directions.
Claim 7 recites that “the second elastic member comprises a plurality of elastic members arranged in non-rotation symmetry around the optical axis, and is configured to cause moment to act on the second optical element, due to the reduction, in a direction of moment which acts on the second optical element due to a position of a center of gravity of the second optical element.” However, it is unclear what structure is required such that the elastic members are “configured to cause moment to act on the second optical element, due to the reduction, in a direction of moment which acts on the second optical element due to a position of a center of gravity of the second optical element.” 
Claim 8 is rejected as being dependent upon claim 7 and failing to cure the deficiencies of the rejected base claim.
Claim 8 recites that “the second elastic member consists of an elastic member which is arranged at a position around the optical axis.” However, claim 8 depends upon claim 7 which recites that “the second elastic member comprises a plurality of elastic members…” As such, it is unclear how the second elastic member can consist of only a single elastic member and also comprise a plurality of elastic members. It is further unclear if one of the elastic members being referred to should be the “first elastic member,” or if the claim is intended to be dependent upon a different claim, or if some additional structure is required.
Claim 9 recites that “the second elastic member is provided to one of the first optical element and the second optical element.” However, it is unclear how an elastic member can be “provided to one of the first optical element and the second optical element.” That is, it is unclear if the elastic member is intended to be somehow specifically connected to the elements, provided between the elements, or some other configuration. For the purposes of examination, any elastic element that acts on the first optical element and the second optical element will be interpreted as reading on the claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohya (U.S. Patent No. 9,019,403).
Regarding claim 1, Ohya teaches an optical apparatus comprising:
a first optical element (32, 33, 34, 42, 44) configured to be movable in an optical axis direction (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3);
a second optical element (35, 45) configured to be movable in the optical axis direction (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3);
a first elastic member (56) configured to bias the first optical element in the optical axis direction (See e.g. Figs. 3-5; C. 10, L. 61 – C. 11, L. 21; C. 36, L. 15-33); and
a second elastic member (57, 58) configured to bias the first optical element and the second optical element in the optical axis direction due to reduction in distance between the first optical element and the second optical element (See e.g. Figs. 3-6; C. 8, L. 44-60; C. 11, L. 22-47; C. 17, L. 1-67; C. 19, L. 4-47; C. 36, L. 15-33),
wherein the second elastic member (57) is configured to bias the first optical element (33, 34, 44), due to the reduction, in a direction in which the first elastic member (56) biases the first optical element (See e.g. Figs. 3-5; C. 10, L. 61 – C. 11, L. 47; C. 36, L. 15-33).
Regarding claim 3, Ohya teaches an optical apparatus according to claim 1, as above.

Regarding claim 4, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the first elastic member (56) comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively (See e.g. Figs. 3-6; C. 10, L. 61 – C. 11, L. 21; C. 11, L. 60 – C. 12, L. 15).
Regarding claim 5, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the second elastic member (57, 58) comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively (See e.g. Figs. 3-6; C. 8, L. 44-60; C. 11, L. 22-47; C. 17, L. 1-67; C. 19, L. 4-47; C. 36, L. 15-33).
Regarding claim 6, Ohya teaches an optical apparatus according to claim 5, as above.
Ohya further teaches that the second elastic member (57, 58) comprises a plurality of elastic members which are arranged at three positions around the optical axis, respectively (See e.g. Figs. 3-6; C. 8, L. 44-60; C. 11, L. 22-47; C. 17, L. 1-67; C. 19, L. 4-47; C. 36, L. 15-33).
Regarding claim 7, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the second elastic member (57, 58) comprises a plurality of elastic members arranged in non-rotation symmetry around the optical axis, and is configured to cause moment to act on the second optical element, due to the reduction, in a direction of moment which acts on the second optical element due to a position of a center of gravity of the second optical element (See e.g. Figs. 3-6; C. 8, L. 44-60; C. 11, L. 22-47; C. 17, L. 1-67; C. 19, L. 4-47; C. 36, L. 15-33).
Regarding claim 8, Ohya teaches an optical apparatus according to claim 7, as above.

Regarding claim 9, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the second elastic member (57) is provided to one of the first optical element and the second optical element (See e.g. Figs. 3-5; C. 11, L. 22-47; C. 36, L. 15-33).
Regarding claim 10, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that at least one of the first elastic member and the second elastic member comprises a spring (See e.g. Figs. 3-6; C. 10, L. 61 – C. 11, L. 47; C. 36, L. 15-33).
Regarding claim 11, Ohya teaches an optical apparatus according to claim 10, as above.
Ohya further teaches that the first elastic member comprises a tension spring, and the second elastic member comprises a compression spring (See e.g. Figs. 3-6; C. 10, L. 61 – C. 11, L. 47; C. 36, L. 15-33).
Regarding claim 12, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that at least one of the first optical element and the second optical element comprises at least one of a lens and a stop (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3).
Regarding claim 13, Ohya teaches an optical apparatus according to claim 12, as above.
Ohya further teaches that the lens is configured to be moved for at least one of zooming and focusing (See e.g. Figs. 2-6; C. 4, L. 30 – C. 6, L. 3).
Regarding claim 14, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the first optical element comprises a compensator lens unit, and the second optical element comprises a variator lens unit (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3: The provided lens groups of Ohya read on the broadest reasonable interpretation of the claimed lens units).
Regarding claim 15, Ohya teaches an optical apparatus according to claim 1, as above.

Regarding claim 16, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches an image pickup element (22) configured to receive an image formed via the first optical element and the second optical element (See e.g. Figs. 2-6; C. 5, L. 1-22).
Claim(s) 1-3 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazawa et al. (U.S. Patent No. 6,147,814; hereinafter – “Kitazawa”).
Regarding claim 1, Kitazawa teaches an optical apparatus comprising:
a first optical element (12, 36) configured to be movable in an optical axis direction (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12);
a second optical element (11, 28) configured to be movable in the optical axis direction (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12);
a first elastic member (39) configured to bias the first optical element in the optical axis direction (See e.g. Fig. 6; C. 5, L. 5-18; C. 7, L. 8-20); and
a second elastic member (37) configured to bias the first optical element and the second optical element in the optical axis direction due to reduction in distance between the first optical element and the second optical element (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18),
wherein the second elastic member (37) is configured to bias the first optical element (12, 36), due to the reduction, in a direction in which the first elastic member (39) biases the first optical element (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18; C. 7, L. 8-20).
Regarding claim 2, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches that the second optical element and the first optical element are arranged in order from an object side toward an image side, and wherein the first elastic member is 
Regarding claim 3, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches that the second elastic member (37) is configured to bias the first optical element and the second optical element, due to the reduction, in respective directions in which the first optical element and the second optical element are separated from each other (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18; C. 7, L. 8-20).
Regarding claim 9, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches that the second elastic member (37) is provided to one of the first optical element and the second optical element (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18; C. 7, L. 8-20).
Regarding claim 10, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches that at least one of the first elastic member and the second elastic member comprises a spring (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18; C. 7, L. 8-20).
Regarding claim 11, Kitazawa teaches an optical apparatus according to claim 10, as above.
Kitazawa further teaches that the first elastic member comprises a tension spring, and the second elastic member comprises a compression spring (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18; C. 7, L. 8-20).
Regarding claim 12, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches that at least one of the first optical element and the second optical element comprises at least one of a lens and a stop (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12).
Regarding claim 13, Kitazawa teaches an optical apparatus according to claim 12, as above.
Kitazawa further teaches that the lens is configured to be moved for at least one of zooming and focusing (See e.g. Figs. 1, 6, and 10; C. 2, L. 32 – C. 3, L. 12).
Regarding claim 14, Kitazawa teaches an optical apparatus according to claim 1, as above.

Regarding claim 15, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches a cam member configured to move the first optical element and the second optical element (See e.g. Figs. 1, 6, and 10; C. 4, L. 55 – C. 5, L. 30).
Regarding claim 16, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa further teaches an image pickup element (17) configured to receive an image formed via the first optical element and the second optical element (See e.g. Figs. 1, 6, and 10; C. 2, L. 32 – C. 3, L. 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya in view of Kitazawa.
Regarding claim 2, Ohya teaches an optical apparatus according to claim 1, as above.
Ohya further teaches that the first elastic member is configured to bias the first optical element (42) toward the image side (See e.g. Figs. 3-5; C. 10, L. 61 – C. 11, L. 21; C. 36, L. 15-33).

However, Kitazawa further teaches a zoom lens barrel comprising a first optical element (12, 36) configured to be movable in an optical axis direction (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12); a second optical element (11, 28) configured to be movable in the optical axis direction (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12); a first elastic member (39) configured to bias the first optical element in the optical axis direction (See e.g. Fig. 6; C. 5, L. 5-18; C. 7, L. 8-20); and a second elastic member (37) configured to bias the first optical element and the second optical element in the optical axis direction due to reduction in distance between the first optical element and the second optical element (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18), wherein the second optical element and the first optical element are arranged in order from an object side toward an image side, and wherein the first elastic member is configured to bias the first optical element toward the image side (See e.g. Figs. 1, 6, and 10; C. 2, L. 53 – C. 3, L. 12; C. 5, L. 5-18; C. 7, L. 8-20).
Kitazawa teaches this arrangement of elements “to provide a zoom lens barrel having a small size measured in the radial direction and a property of easily securing highly-accurate optical performance” (C. 1, L. 23-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Ohya to have the arrangement of Kitazawa “to provide a zoom lens barrel having a small size measured in the radial direction and a property of easily securing highly-accurate optical performance,” as in Kitazawa (C. 1, L. 23-27), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Iwasaki (U.S. Patent No. 7,852,578).
Regarding claim 4, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa fails to explicitly disclose that the first elastic member comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively.
However, Iwasaki teaches a lens barrel and camera including it comprising a first optical element (2), a second optical element (1), a first elastic member (9) biasing the first optical element in an optical axis direction, and a second elastic member (10) biasing the first and second optical elements due to reduction in distance between them, wherein the first elastic member comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively (See e.g. Fig. 2; C. 5, L. 40 – C. 6, L. 7).
Iwasaki teaches this plurality of elastic members “to provide a lens barrel in which lens frames holding lens groups are stably positioned to a correct position without fall over of the lens groups” such that “extra large energy is not required at the time of operating the lens barrel” (C. 2, L. 27-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Kitazawa such that the first elastic member comprises a plurality of elastic members as in Iwasaki “to provide a lens barrel in which lens frames holding lens groups are stably positioned to a correct position without fall over of the lens groups” such that “extra large energy is not required at the time of operating the lens barrel,” as taught by Iwazaki (C. 2, L. 27-35), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Oda et al. (U.S. Patent No. 5,037,187; hereinafter – “Oda”).
Regarding claim 5, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa fails to explicitly disclose that the second elastic member comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively.
However, Oda teaches a zoom lens mount assembly comprising a first optical element (15, 16), a second optical element (17), a first elastic member (29) biasing the first optical element in an optical axis direction, and a second elastic member (25) biasing the first and second optical elements due to reduction in distance between them, wherein the second elastic member (25) comprises a plurality of elastic members which are arranged at a plurality of positions around the optical axis, respectively (See e.g. Figs. 1-3; C. 6, L. 41-49; C. 7, L. 50-62; C. 9, L. 45-60; C. 10, L. 28-36).
Oda teaches this plurality of elastic members such that “no high precision is required for the cam track widths of the cam sleeves and molding of the cam sleeves and the other parts from synthetic resin is substantially facilitated” (C. 10, L. 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Kitazawa such that the second elastic member comprises a plurality of elastic members as in Oda such that “no high precision is required for the cam track widths of the cam sleeves and molding of the cam sleeves and the other parts from synthetic resin is substantially facilitated,” as taught by Oda (C. 10, L. 28-36), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, Kitazawa in view of Oda teaches an optical apparatus according to claim 5, as above.
Oda further teaches that the second elastic member comprises a plurality of elastic members which are arranged at three positions around the optical axis, respectively (See e.g. Figs. 1-3; C. 6, L. 41-49; C. 7, L. 50-62; C. 9, L. 45-60; C. 10, L. 28-36).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Kitazawa such that the second elastic member comprises a plurality of elastic members as in Oda such that “no high precision is required for the cam track widths of the cam sleeves and molding of the cam sleeves and the other parts from synthetic resin is substantially facilitated,” as taught by Oda (C. 10, L. 28-36), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Kitazawa teaches an optical apparatus according to claim 1, as above.
Kitazawa fails to explicitly disclose that the second elastic member comprises a plurality of elastic members arranged in non-rotation symmetry around the optical axis, and is configured to cause moment to act on the second optical element, due to the reduction, in a direction of moment which acts on the second optical element due to a position of a center of gravity of the second optical element.
However, Oda teaches a zoom lens mount assembly comprising a first optical element (15, 16), a second optical element (17), a first elastic member (29) biasing the first optical element in an optical axis direction, and a second elastic member (25) biasing the first and second optical elements due to reduction in distance between them, wherein the second elastic member comprises a plurality of elastic members arranged in non-rotation symmetry around the optical axis, and is configured to cause moment to act on the second optical element, due to the reduction, in a direction of moment which acts on the second optical element due to a position of a center of gravity of the second optical element (See e.g. Figs. 1-3; C. 6, L. 41-49; C. 7, L. 50-62; C. 9, L. 45-60; C. 10, L. 28-36).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Kitazawa such that the second elastic member comprises a plurality of elastic members in non-rotational symmetry as in Oda such that “no high precision is required for the cam track widths of the cam sleeves and molding of the cam sleeves and the other parts from synthetic resin is substantially facilitated,” as taught by Oda (C. 10, L. 28-36), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 8, Kitazawa in view of Oda teaches an optical apparatus according to claim 7, as above.
Kitazawa further teaches that the second elastic member consists of an elastic member (57) which is arranged at a position around the optical axis (See e.g. Fig. 6; C. 4, L. 61 – C. 5, L. 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura et al. (U.S. Patent No. 7,230,773) teaches a drive mechanism of a zoom lens comprising a similar configuration of lens elements and elastic members.
Watanabe et al. (U.S. PG-Pub No. 2006/0109565) teaches a lens driver having a similar elastic member between lens elements.
Nomura et al. (U.S. Patent No. 6,741,401) teaches a lens barrel having a similar configuration of lens elements and an elastic member between elements.
Torikoshi et al. (U.S. Patent No. 4,764,784) teaches a camera with a built-in zoom lens having a similar configuration of elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896